DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/413,416, filed on 1/24/2017.
Information Disclosure Statement
The information disclosure statement filed 11/19/2019 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,539,410 or claims 1-27 of U.S. Patent No. 10,551,186. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-27 of the present application when given the information provided by either claims 1-27 of U.S. Patent No. 10,539,410 or claims 1-27 of U.S. Patent No. 10,551,186.
By way of example, claim 1 of the present application is taught or suggested by claims 1-27 of U.S. Patent No. 10,539,410 [bold text] or claims 1-27 of U.S. Patent No. 10,551,186 [ italic text ], as follows:
A distance measurement device [ taught by line 1 of claim 1 of USPN 10,539,410; suggested to a skilled artisan by line 1 of claim 1 of USPN 10,551,186 in that digital cameras were known to include distance determining circuits ]  comprising: an image sensor that taught by lines 2-4 of claim 1 of USPN 10,539,410; taught by lines 3-5 of claim 1 of USPN 10,551,186 ] ; an emitter that emits directional light as light having directivity [ taught by lines 5-6 of claim 1 of USPN 10,539,410; taught by lines 6-7 of claim 1 of USPN 10,551,186 ]; a light receiver that receives reflected light of the directional light from the subject [ taught by lines 8-9 of claim 1 of USPN 10,539,410; taught by lines 8-9 of claim 1 of USPN 10,551,186 ] ; a display that displays the subject image captured by the image sensor [ taught by lines 10-11 of claim 1 of USPN 10,539,410; taught by line 3 of dependent claim 10 of USPN 10,551,186 ]; and a processor configured to perform a distance measurement that derives a distance to the subject based on the timing at which the directional light is emitted by the emitter and the timing at which the reflected light is received by the light receiver, and to perform control such that, in a case of performing the distance measurement, the display displays the subject image captured by the image sensor, actual exposure by the image sensor is performed after the timing of the end of the distance measurement, and the display continues display of the subject image at least until the timing of the end of the distance measurement [ taught by lines 12-26 of claim 1 of USPN 10,539,410; taught by lines 14-22 of claim 1 of USPN 10,551,186 ].
To overcome this rejection, applicant is required to either file a disclaimer or point out claim language that is distinct or non-obvious with respect to claims 1-27 of U.S. Patent No. 10,539,410 or claims 1-27 of U.S. Patent No. 10,551,186.
			 Rejections based on Prior Art
Claims 1-27 of parent application no. 15/413,416 were deemed allowable based on applicants argument’s filed 7/30/2019.
Claims 1-27 of the present application are allowable in view of any combination of prior art based on the arguments presented on 7/30/2019 in parent application no. 15/413,416 in that they are directed to similar subject matter.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645